Dismissed and Memorandum Opinion filed May 5, 2005








Dismissed and Memorandum Opinion filed May 5, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00375-CR
____________
 
JESUS GONZALEZ, JR.,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
263rd District Court
Harris County,
Texas
Trial Court Cause No. 944,652 
 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty, appellant was adjudicated guilty of
the offense of assault and sentenced to four years= imprisonment on January 14,
2005.  No timely motion for new trial was
filed.  Appellant=s notice of appeal was not filed
until April 4, 2005.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 5, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).